Case 2:20-cv-14187-KMM Document 14 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 2:20-cv-14187-KMM

  JOHN TRIPODI,

         Petitioner,
  v.

  STATE OF FLORIDA,

         Respondent.
                                                   /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon Petitioner John Tripodi’s pro se Petition for

  Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (“Pet.”) (ECF No. 1). The matter was

  referred to the Honorable Lisette M. Reid, United States Magistrate Judge, who issued a Report

  and Recommendation recommending that Petitioner’s Petition be DISMISSED as time barred.

  (“R&R”) (ECF No. 13). Petitioner did not file objections and the time to do so has passed. The

  matter is now ripe for review. As set forth below, the Court ADOPTS the R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         As set forth in the R&R, Magistrate Judge Reid makes the following findings: (1) Petitioner

  is not entitled to statutory tolling under 28 U.S.C. § 2244(d); (2) Petitioner is not entitled to

  equitable tolling; (3) failure to review this 28 U.S.C. § 2254 petition on the merits will not result

  in a fundamental miscarriage of justice; (4) Petitioner has not met his burden for establishing the

  need for an evidentiary hearing; and (5) Petitioner is not entitled to a certificate of appealability.

  R&R at 3–10. This Court agrees.
Case 2:20-cv-14187-KMM Document 14 Entered on FLSD Docket 10/30/2020 Page 2 of 2




         Accordingly, UPON CONSIDERATION of the Petition, the R&R, the pertinent portions

  of the record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

  ADJUDGED that the R&R (ECF No. 13) is ADOPTED. Petitioner John Tripodi’s Petition for

  Writ of Habeas Corpus (ECF No. 1) is DISMISSED and no certificate of appealability shall issue.

  The Clerk of Court is instructed to CLOSE this case. All pending motions, if any, are DENIED

  AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this ___
                                                              30th day of October, 2020.




                                                 K. MICHAEL MOORE
                                                 CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                    2
